131 S.W.3d 439 (2004)
Altha LOTT, et al., Respondents,
v.
ALLSTATE INSURANCE COMPANY, Appellant, and
Quinlock Shobe, Defendant.
No. WD 62790.
Missouri Court of Appeals, Western District.
April 13, 2004.
John E. Turner and Christopher P. Sweeny, Kansas City, MO, for Respondents.
Michael B. White, Kansas City, MO, for Appellant.
Before: EDWIN H. SMITH, P.J., and HOLLIGER and HARDWICK, JJ.

ORDER
PER CURIAM.
Allstate Insurance Company appeals from the circuit court's judgment, after a trial before the court, for the respondents, Altha Lott and her minor children, Justin and Tracy Lott, on their petition for equitable garnishment brought pursuant to § 379.200. In bringing their equitable garnishment action, the respondents sought partial satisfaction of a judgment entered in their favor against Quinlock Shobe, in the total amount of $138,839.25, for damages they sustained in a motor vehicle accident caused by Shobe, while she was driving, with permission, a 1992 Ford Aerostar owned by L.C. Harris. The respondents alleged in their petition that the accident was covered by a motor vehicle insurance policy owned by Shobe and issued by the appellant in that, under the terms of the policy, the Aerostar was considered a "non-owned auto," qualifying it as an "insured auto."
In its sole point on appeal, the appellant claims that the trial court erred in entering judgment for $50,000 in favor of the respondents on their equitable garnishment action, based on its finding that at the time of the accident, the Aerostar driven by Shobe was covered under her liability policy with the appellant as a "non-owned auto," because the evidence did not support such a finding.
Affirmed. Rule 84.16(b).